The bill in this case was filed on the 17th of July, 1915, by Catherine Poole, as widow and as administratrix of a certain George W. Poole, deceased, her late husband, and also as next friend of Mary W. Poole, their infant daughter, against Edward H. Poole, Mary E. Poole and H. Milton Poole to vacate and set aside a deed dated the 8th day of October, 1897, and also a series of other deeds, dated April 28th, 1915, conveying certain leasehold property, situate in Baltimore City to Mary W. Poole, the grantee, named in the deeds.
George W. Poole, the grantor in the deed dated October 8th, 1897, died intestate on the 30th day of April, 1911, leaving one daughter, and a widow, Catherine Poole, the plaintiffs below and the appellants on this record.
Mary E. Poole, widow, the mother of the intestate George and the grantee in the deeds in question is dead, having died since the decree in the Court below, but her testimony taken prior to her death as a witness in the case, is set out in the record.
The property conveyed by the deed of October 8th, 1897, consists of a one-third interest of the grantor in six leasehold lots of ground, situate in the City of Baltimore, and is described as being the same six lots of ground mentioned in a deed from Edward H. Poole, administrator of Henry Poole, to Mary Poole, his widow, Edward H. Poole and George W. Poole, sons of the intestate, as tenants in common. The value of the six lots, as returned by the administrator, in the inventory of the estate, is $6,300. *Page 389 
The principal contest arises upon the deed from George W. Poole dated the 8th of October, 1897, to Mary Poole, his mother, and the objections to the validity of this deed, are averred in substance in the fourth paragraph of the bill to be as follows: First, that while the deed purports to convey all the right, title and interest of the grantor in and to the six lots of ground, to the grantee, Mary Poole, his mother, for a consideration therein set forth of five dollars and other good and valuable consideration yet, notwithstanding the deed. George W. Poole, Edward H. Poole and Mary Poole, continued to use, occupy and enjoy the property, and the rents and profits therefrom as tenants in common. Second, that George W. Poole, grantor, never relinquished or intended to relinquish, but retained and had the use, benefit and advantage of an indefeasible undivided one-third interest, right and estate in and to the property as tenant in common with Mary Poole, widow, his mother, and Edward H. Poole, his elder brother, who fully recognized and treated the same as common property, each entitled to one-third undivided interest therein, and which one-third share at the death of George W. Poole, passed to his next of kin and personal representatives; and third, that the deed of the 8th of October, 1897, is void and in fraud of the rights of the wife and of her infant child, Mary E. Poole, in the property conveyed therein.
The deed here in question, it will be seen, is upon its face, an absolute conveyance, and expresses a consideration of five dollars and other valuable consideration. Upon its execution and delivery there was a complete transfer and assignment of the property mentioned therein to the grantee and the interest of the grantor became vested in her.
The presumption of law is, that a deed made for a valuable consideration, however small, is valid and bona fide. Goodwin
v. White, 59 Md. 503; Tyner v. Johnson, 119 Md. 632; VonBuchwaldt v. Schlens, 123 Md. 406; Jervis v. Jervis,127 Md. 133. *Page 390 
Was the deed in question in fraud of the rights of the wife, and of her infant child?
It has been frequently decided that a husband has the power to dispose of his personalty during his life by sale or gift, though the transfer was made to defeat the claims of his wife, and it will prevail against her. Hays v. Henry, 1 Md. Ch. 339;Dunnock v. Dunnock, 3 Md. Ch. 146; Safe Dep. Co. v.Gittings, 103 Md. 496.
In the recent case of Brown v. Fidelity Trust Co.,126 Md. 185, this Court said, To hold that either a husband or wife has a vested interest in the other's personalty that the one in unable to divest in his or her lifetime, would be disastrous in the extreme to trade or commerce. Owing to commercial necessities, personalty must be left free for exchange, and to be so some one must be vested with full power to sell and transfer it free from any latent or contingent claims.
In the present case, the deed was executed and recorded, more than nineteen years ago, and more than seventeen years before the institution of these proceedings. The husband died on the 30th day of April, 1911, and these proceedings were brought four years after his death, and after the settlement of his estate, by his widow, as administratrix thereof.
There is no proof in the Record to impeach the deed upon the ground of fraud, incapacity or undue influence practiced upon the grantor, and as the rights of creditors are not involved, the deed would have to be sustained if required even as a voluntary conveyance between parent and child. The burden of proof required in such cases, has been met and fully discharged by the appellee.Christopher v. Christopher, 64 Md. 583; Reed v. Reed,101 Md. 141; Henry v. Leech, 123 Md. 436; Jervis v. Jervis,127 Md. 138.
The controlling facts of the case are these: George W. Poole, the grantor in the deed in the year 1897, married Catherine Mussleton, one of the appellants. The marriage proved to be an unhappy one, resulting in wrangles, disagreements *Page 391 
and a separation at times. In order to secure the property which he had obtained from his father's estate, and described in the deed in question, to his daughter at his death, he determined to convey and assign it, in his lifetime, to his mother, Mary Poole, and this was done, by the deed of October, 1897. And it not only appears in this case that under the provision made by the grandmother, for the infant daughter, the object and purpose of the conveyance to the mother of the grantor, has been met and carried out, but that the child will be more benefited by this arrangement than if the contention made by the appellants should be sustained and the deed set aside.
Nor do we find any proof or facts upon which the Court could vacate and disturb the deeds, dated the 28th of April, 1915.
The object and purpose of these deeds were to convey and transfer the properties mentioned therein, so as Mary Poole could control the properties during her life, and afterwards, it should vest in her son, Edward, and in her grand-daughter, Mary W. Poole, absolutely, as set out in the deeds.
There is no evidence in the Record that any undue or fraudulent influence was exercised over the grantor as to either of these deeds. She was of sound and disposing mind and competent to make a valid deed or contract, and had undoubted right and power to dispose of her property as she deemed wise and right.
As the proof in this case does not measure up to the legal requirements in cases of this character and being entirely insufficient to support the allegations of the bill, the decree of the Court below, in dismissing the plaintiff's bill, will be affirmed.
In view of the conclusion we have reached, the rulings of the Court upon testimony become immaterial and need not be passed upon by us.
Decree affirmed, with costs. *Page 392